DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 10/05/2022, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-14, drawn to a composition comprising particles formed of poly(diamidosulfide) and one or more leptospiral antigens.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).  
Claims 1-20 are pending in this application.  Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-14 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit of provisional U.S. Application No. 62/946,474, filed December 11, 2019.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (57 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification recites the terms “poly(diamidosulfide)” and “poly(diaminosulfide)” (e.g., Page 4) interchangeably that should be avoided for clarity (see Title).  Similar is applied to the ABSTRACT.  Appropriate correction is required. 
List of cited documents (Pages 54-56) should be removed from the specification.  MPEP 608.01.  If applicant wants these references be printed in the patent, the applicant should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Further, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.  Further, it is noted that the references shown in the specification appears to be more relevant than references submitted in the Information Disclosure Statement (e.g., prosecution history of US applications, CN applications, etc.).  
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (e.g., Pages 53-54).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  MPEP 608.01.

Drawings
The drawings are objected to because y-axis in Fig. 1B is not identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (22 pages), filed on 08/25/2022 and 10/05/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement fails to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is informed that the references filed in an improper format (lined through) should be resubmitted in a proper format to be printed in the patent.  MPEP 1302.12.  
Further, it is noted that the applicant has submitted a jumbo information disclosure statements without specifically pointing out where relevant material can be found in each of the references.  As a result, the examiner has considered the information disclosure statements to the extent permitted by the allotted time for such consideration and consistent with the MPEP.

Claim Objections
Claims 1-10, 14 are objected to because of the following informalities:  
Claims 1 and 8 comprise the typographic error “poly(diamidosulfide)” that needs to be corrected to “poly(diaminosulfide)”. 
Claim 2 comprises the typographic error “claim 1 wherein” that needs to be corrected to “claim 1, wherein”.  Similar is applied to claims 3-10, as well as to withdrawn claims 16-20.  
Claim 3 comprises the typographic error “diameter of about 0.9 µm to about” that needs to be corrected to “diameter of from about 0.9 µm to about”.  Similar is applied to claims 5, 7, 8, 14.
Claim 5 comprises the typographic errors “200 to” and/or “500 to” that needs to be corrected to “200 nm to” and/or “500 nm to” for clarity (see other recited ranges) or as needed.   
It is suggested that in claim 7 the limitation “about 0.1 to” should be corrected to “0.1 mg to” for clarity. 
Claim 14 comprises the typographic error “1,000 µg protein” and/or “5,000 µg whole cell lysate” that needs to be corrected to “1,000 µg of protein” and/or “5,000 µg of whole cell lysate”.  

Claim Rejections - 35 USC § 112(b), 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “particles formed of poly(diaminosulfide) and at least one leptospiral antigen” that is not reasonably clear.  In the present case, it is unclear what the term “formed of” implies” – “consisting of” OR “comprising”.  Therefore, the scope of the claim is not reasonably clear.  This limitation was interpreted as best understood as “particles consisting of poly(diaminosulfide) and at least one leptospiral antigen”.  Clarification is required.   
Claim 3 recites the limitation “microparticles have a diameter of about 0.9 µm to about 20 µm” that is not reasonably clear.  First, it is unclear what microparticle diameter should be measured – mean, median mode (see Wikipedia).  Second, it is noted that where a claimed value (i.e., microparticle diameter) varies with its method of measurement and several alternative methods of measurement are available (see Horiba cited herein; Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Third, it is noted that the term "about” is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 5, 8, 14.  Clarification is required. 
Claim 8 recites the limitation “the molecular weight of the poly(diaminosulfide) comprises about 2,000 to about 100,000 g/mol” that is unclear.  In the present case, it is unclear what is claimed – a characteristic of a polymer molecular weight distribution, OR a presence in said distribution of specific polymer chain lights.  If the applicant discloses a characteristic of distribution, it is note that it is unclear what polymer molecular weight should be measured – number average, weight average, z-average (see Wikipedia).  Further, as stated above, where a claimed value (i.e., polymer molecular weight) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  This limitation was interpreted as best understood “the poly(diaminosulfide) has a number average molecular weight of from 2,000 g/mol to 100,000 g/mol as determined by size-exclusion chromatography.”  Clarification is required.  
Claim 14 recites the limitation “1011 to 1012 leptospires” that is unclear.  Does this limitation imply “1011 to 1012 of inactivated Leptospira cells”?  Clarification is required. 
Claims 2, 4, 6-7, 9-13 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach microparticles consisting of poly(diaminosulfide) and leptospiral antigens as instantly claimed and/or a vaccine comprising said microparticle.  Applicant teaches/demonstrate that said microparticle-based Leptospira vaccine is well-tolerated when administered to mammals, provide protection against Leptospira, can potentially serve to prevent leptospirosis of the host, as well as to reduce zoonotic disease spread, and represents a powerful platform with the potential to serve as a prophylactic vaccine against leptospiral infection.
Applicant is advised to clarify the claim language and the structure of the claimed particles to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615